DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 1-2 and 5-10 are withdrawn. Claims 3-4 and 11-20 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional applications #63019258, #63121856, #63144305 and #63158864 filed on 05/01/2020, 12/04/2020, 02/01/2021 and 03/09/2021 respectively. 

Information Disclosure Statement
The information disclosure statement from 02/10/2022 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II (consisting of claims 15-20) in the reply filed on 07/09/2021 is acknowledged. Applicant amended claims 3-4 such that they are now a part of Group II, which will also be examined in this office action. 
Claims 1-2 and 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022. 

Amendments to Specification
	The specification has been amended to correct the Cross-Reference to Pending Applications section as well as to correct minor issues that don’t change the scope of the instant invention.  The amendments to the specification filed on 4/18/2022 are entered.  

Claim Objections
Claims 3-4, 12, 15, and 17-19 objected to because of the following informalities:  
In claims 3 and 4, “The pharmaceutically acceptable therapeutic inhalation fluid claim 14” needs to say “The pharmaceutically acceptable therapeutic inhalation fluid of claim 14”.   
Claims 3, 4, and 11-12 are dependent on a claim (claim 14) that appears after these dependent claims.  A dependent claim needs to appear after the claim on which it depends.  Applicant may cancel the claims and add them as new claims that come after claim 14 (e.g. new claims 21-24).  In doing so, applicant would also consider what will happen to claims 13 and 14.  
In claim 12, there needs to be a space between “claim 14” and “wherein”. 
In claim 12, “organic acid is aspartic acid and the organic acid is one of sulfuric acid, hydrochloric acid or a mixture of sulfuric acid and hydrochloric acid” needs to say “organic acid is aspartic acid and the inorganic acid is one of sulfuric acid, hydrochloric acid or a mixture of sulfuric acid and hydrochloric acid”. 
In claim 15, “present in the carrier an amount sufficient to produce a pH less than 3.0” needs to say “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient to produce a pH less than 3.0”. 
Claim 15 needs an “or” between “SARS CoV-1,” and “SARS CoV-2.” In the claim.  
In claim 17, “Lopinavir” needs to say “loponavir”.  “linebacker and equivir” needs to say “Linebacker and Equivir” or “Linebacker & Equivir”. “oseltamivir ribavirin” needs to say “oseltamivir-ribavirin”. 
In claim 18, “adrenergic ~2 receptor agonist” needs to say “adrenergic β2 receptor agonist”.
In claim 18, Applicant claims both salbutamol and albuterol. Salbutamol is the international nonproprietary name (INN) while albuterol is the United States Adopted Name (USAN) for the same drug. Thus, Applicant needs to delete one of them to obviate this redundancy. 
In claim 19, “cic l esonide” needs to say “ciclesonide”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “The pharmaceutically acceptable therapeutic inhalation fluid” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent on claim 14 which is dependent on claim 12. Claim 12 is also dependent on claim 14. Neither of the claims which claim 4 ultimately depends on recite a pharmaceutically acceptable fluid.
Claim 4 recites the limitation “The pharmaceutically acceptable therapeutic inhalation fluid” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent on claim 14 which is dependent on claim 12. Claim 12 is also dependent on claim 14. Neither of the claims which claim 4 ultimately depends on recite a pharmaceutically acceptable fluid. Even though this preamble exists in claims 12 and 14, since claims 12 and 14 are dependent on each other, and since a pharmaceutically acceptable therapeutic inhalation fluid is not introduced in a claim initially, there is an antecedent basis issue. It is noted that if the claims were appropriately dependent on a claim such as claim 15, this issue would be resolved. 
Claim 11 recites the limitation "The pharmaceutically acceptable therapeutic inhalation fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the instant claim is dependent on claim 14 which also has the same antecedent basis issue. 
Claim 12 recites the limitation "The pharmaceutically acceptable therapeutic inhalation fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the instant claim is dependent on claim 14 which also has the same antecedent basis issue.  Claim 12 will be read as if it is to have dependence on claim 15.  
Claim 13 recites the limitation "The pharmaceutically acceptable therapeutic inhalation fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the instant claim is dependent on claim 12 which also has the same antecedent basis issue.
Claim 14 recites the limitation "The pharmaceutically acceptable therapeutic inhalation fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the instant claim is dependent on claim 12 which also has the same antecedent basis issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keita Ozaki et al (JP6165953B1, publication date: 07/19/2017) (Hereinafter Ozaki). 
Regarding claim 15, Ozaki teaches a “norovirus inactivating agent comprising ethanol and an acid agent, wherein the acid agent is at least 1 acids selected from the group consisting of citric acid, tartaric acid, phosphoric acid, pyrophosphoric acid, polyphosphoric acid, and phytic acid, and wherein the pH of the norovirus inactivating agent is from 1.0 to 6.0” (claim 1). Ethanol is interpreted as a fluid carrier. The acid agent is interpreted as “a pharmaceutically acceptable acidic component”. Ozaki also teaches the pH to be “1.0 to 4.0”. Specifically, Ozaki teaches composition comprising citric acid (para 43) at pH of 1.7 (table 1 column 5), which meets all of the instant claim’s functional limitations. Ozaki also teaches purified water (another fluid carrier) (para 42 example 1).  Example 1 teaches a composition Ozaki also teaches “all of the trace remaining evaluation after spraying of the norovirus inactivating agent according to Examples 1 to 10 was good. Therefore, it has been shown that when the norovirus inactivating agent according to Examples 1 to 10 is sprayed and used, it is not necessary to almost worry about trace of the norovirus inactivating agent after spraying” (para 49), which is evidence that Ozaki composition is fluid and inhalable by nature. Thus, the instant claim’s preamble of “A pharmaceutically acceptable therapeutic inhalation fluid composition” is anticipated by Ozaki since a sprayable liquid composition structurally meets the limitation of a fluid that is for inhalation. Additionally, since Ozaki composition inhibits norovirus and since Ozaki teaches that norovirus causes “nausea, vomiting, major symptoms of diarrhea, but may also be accompanied by abdominal pain, headache, fever, chills, myalgia, sore throat, fatigue, etc” (para 2), “therapeutic” limitation is also met. The instant specification defines “pharmaceutically acceptable” as “having suitable pharmacodynamics and pharmacokinetics such that the therapeutic material is active primarily on the surface of the tissue of the respiratory tract with little or no systemic effect” (para 39). Ozaki teaches that its composition (table 1) has “little residual of the norovirus inactivating agent” (para 47) and it is also recited above that upon spraying “all of the trace remaining evaluation after spraying of the norovirus inactivating agent according to Examples 1 to 10 was good” (para 49). Therefore, it is interpreted such that the Ozaki composition is pharmaceutically acceptable. Regarding the instant limitation of “for use in addressing at least one of MERS, SARS CoV-1, SARS CoV-2”, this is merely an intended use which does not constitute functional language. However, it is worth noting that norovirus is an RNA virus (para 2) similar to the instant claim’s virus list. 
Regarding claim 16, Ozaki teaches “wherein the norovirus inactivating agent comprises both citric acid and phosphoric acid” (claim 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huyen Phuong Bui et al (US 20140322285 A1, publication date: 10/30/2014) (Hereinafter Bui). 
Regarding claim 15, Bui teaches a “low pH disinfectant composition” “for killing or inhibiting a broad spectrum of microorganisms” (abstract) such as viruses (para 78-85), wherein the composition is “a sprayable or atomized liquid” (which is inhalable since it is a sprayable liquid and a fluid career since a liquid) (para 21) and wherein the composition comprises organic acid such as acetic acid (para 24). Bui also teaches “the composition of the present invention can have a pH of less than about 2.5” (para 38). Regarding “pharmaceutically acceptable” limitation, absent evidence of the contrary, Bui composition is interpreted as pharmaceutically acceptable. Regarding the “for use” limitation, this is an intended use as discussed above.  As the composition contains components and the pH of the instant claims, it would have effectiveness against viruses mentioned in the claim.  
Regarding claims 3 and 13, Bui teaches as discussed above.
Regarding claims 4 and 14, Bui teaches “a pH of less than about 2.5” (par a38) which is overlapping with the instant claim’s range of less than 1.8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claims 11-12 and 16, Bui teaches inorganic acids such as sulfuric acid and hydrochloric acid (para 23). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Bui and achieve the instant invention. Even though Bui specific embodiment do not include all of the limitations of the instant claims, the specification of Bui provides guidance and motivation to incorporate the additional components and pH levels for one to achieve the instant invention with a reasonable expectation of success. 

Claims 3-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Josh Munger et al (US 8158677 B2, publication date: 04/17/2012) (Hereinafter Munger) and Maurice Clarence Kemp et al (US 20050226972 A1, publication date: 10/13/2005) (Hereinafter Kemp). 
Regarding claim 15, Munger teaches pharmaceutical compositions (C141 line 41) for use in the treatment of viral infection (C122 lines 56-57) such as from coronavirus (C123 line 7), comprising pharmaceutically acceptable carriers (C141 line 51) such as water (fluid carrier) (C142 line 6), wherein the composition is formulated for oral (inhalation) use (C143 lines 24-25) as inhalers (C143 line 42). Munger also teaches the composition can comprise organic acids such as acetic acid (C5 line 34). Regarding the instant pH limitation, Munger teaches “controlled release of an active ingredient can be stimulated by various conditions including, but not limited to, pH” (C146 lines 13-15). 
Regarding claims 11-12 and 16, Munger teaches sulfuric acid (C5 line 41), hydrochloric acid, hydrobromic acid (C5 line 42), and phosphoric acid (C5 line 40). 
Regarding claim 17, Munger teaches agents for use in combination such as “amantadine” (C152 lines 56-57) and “ribavirin” (C152 line 56) as well as oseltamivir (C153 line 47). 
Regarding claim 18, Munger teaches beta2-agonists (e.g. albuterol, biterol, phenoterol, isotarin, metaproterenol, pirbuterol, salbutamol, terbutaline formoterol, salmeterol, and salbutamol terbutanile) (C152 lines 48-51). 
Regarding claim 19, Munger teaches beclomethasone, budesonide, flunisolide, and fluticasone (C152 lines 42-43). 
Regarding claim 20, Munger teaches indomethacin (C191 example 21). 
Regarding claim 15, Munger doesn’t teach a pH less than 3.0. 
Regarding claims 3 and 13, Munger doesn’t teach a pH less than 2.5.
Regarding claims 4 and 14, Munger doesn’t teach a pH less than 1.8.
Regarding claims 15, 3-4 and 13-14, Kemp teaches “an acidic solution of sparingly-soluble Group IIA complexes (“AGIIS”) for use as “medical application” (abstract) prepared with sulfuric acid (claim 2) wherein the invention involves a low pH (para 16) wherein the pH is 1 (para 141). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Munger and Kemp and achieve the instant invention. Kemp provides medical applications of its invention in examples 4, 7, 8 and 12 and teaches that the composition can be a pharmaceutical (para 15). Kemp provides motivations to lower pH by teaching “It is thus desirable to be able to have a source of “acidity,” or HO", without these unwanted disadvantages and be able to reduce environmental and safety hazards associated with acid hydrolysis” (para 12) for organisms such as “viruses” (para 14). Thus, Kemp provides a safe way to incorporate high acidity into composition which boosts a composition’s ability to “control and the growth of, and kill, microorganisms and, at the same time, destroy the products, such as toxins, generated by, or associated with, the microorganisms” (para 15). Thus, one would be motivated to incorporate the teachings of Kemp into the teachings of Munger with a reasonable expectation of successfully achieving a superior virus killing composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-4, and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, and 17-20 of copending Application No. 17/547,712 (reference application) in view of Keita Ozaki et al (JP6165953B1, publication date: 07/19/2017) (Hereinafter Ozaki). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 11-12 and 15-16 are obviated by claim 14 of the reference application. Ozaki teaches citric acid which is the limitation missing from the reference application. 
Instant claims 3-4 and 13-14 are obviated by claim 11 of the reference application.  
Instant claims 17-20 are obviated by claims 17-20 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and Ozaki teachings and achieve the instant invention. The reference application claims teach all of the limitations of the instant claims except an organic acid. Ozaki provides the motivation that adding citric acid improves the virus inactivating effect of the composition (para 26). Thus, one would be motivated to incorporate the teachings of Ozaki into the claims of the reference application with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3-4, and 11-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20 and 21 of copending Application No. 17/547,794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 11-12 and 15-16 are obviated by claims 17 and 21 of the reference application. 
Instant claims 3-4 and 13-14 are obviated by claim 20 of the reference application.  
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application claims teach all of the limitations of the instant claims. Thus one would follow the reference application claims and achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613